El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un caso de certiorari. La sucesión peti-cionaria alega que presentó una demanda de tercería en cierto pleito seguido por Virgilio Eamos y otros contra José Dolores Molina y otros, en cobro de dinero, en la Corte de Distrito de Arecibo, y acto seguido solicitó el libramiento de un auto de injunction a. fin de que se paralizara la venta de ciertos bienes embargados en dicho pleito pertenecientes a la suce-sión peticionaria. La corte puso en entredicho a las partes, las oyó en la fecha señalada para ello, y luego disolvió el entredicho y desestimó totalmente la solicitud de injunción. La sucesión peticionaria apeló de la resolución de la corte.
*767Así las cosas, el demandante en el pleito sobre cobro de dinero pidió que continuara adelante la ejecución de la sen-tencia y por consiguiente que se vendieran los bienes embar-gados y la corte así lo acordó. La sucesión peticionaria alega que no se le notificó la moción del demandante, que no se le oyó por la corte en relación con la misma y que la corte en tal virtud y bailándose pendiente una apelación contra su resolución denegatoria del injunction, actuó sin jurisdicción.
A nuestro juicio los becbos alegados por la sucesión peti-cionaria en su solicitud de certiorari, no demuestran que la ■corte de distrito actuara sin jurisdicción ni que cometiera ■error de procedimiento alguno que deba corregirse por esta Corte Suprema.
Cuando la parte demandante en el pleito sobre cobro de dinero presentó su moción a la corte pidiendo un nuevo man-damiento de ejecución, no estaba obligada a notificar a la peticionaria que no era parte en el pleito, y por igual razón tampoco estaba obligada la corte a oirla o a darle una opor-tunidad de ser oída antes de resolver sobre el caso.
En cuanto a si la apelación interpuesta por la sucesión peticionaria despojó o no a la corte de distrito de jurisdic-ción para ordenar la ejecución de la sentencia dictada en el pleito sobre cobro de pesos, en vez de argumentar por noso-tros mismos, transcribiremos las palabras de Stephen J. Field por tantos años juez de la Corte Suprema de los Estados Unidos y entonces Juez Presidente de la Corte Suprema de California, al emitir la opinión de este último tribunal en el caso de Hicks v. Michael, 15 Cal. 107. El juez Field se expresó así:
“En la demanda en este caso se solicitaba un injunction. El Juez del Condado, a quien la solicitud fué becha, espidió una orden contra los demandados, el término para diligenciar la cual expiraba en 29 de octubre, para mostrar causa por la cual un injunction no debiera expedirse según se solicitaba, y para que se abstuvieran de *768llevar a cabo cualquiera de los actos a que se refería la demanda, ‘basta que se viera el asunto en su totalidad.’ El juicio derivado de esta orden fué suspendido hasta el 8 de diciembre, cuando, por consentimiento de las partes, fué llevado ante el juez del distrito, quien, después de haber éstas informado, denegó el injunction, y anuló la orden restrictiva. El demandante poco después solicitó del juez que fijara fianza para la apelación, manifestando que era su intención apelar de la orden, y que había dado los pasos necesariosal efecto. El juez denegó la solicitud en cuanto a fijar fianza para que tuviera el efecto de revivir la orden restrictiva, o el efecto de un injunction mientras quedaba pendiente la apelación. Entonces fué presentada la moción pidiendo el mandamus.
“La orden restrictiva expiró por haber prescrito. Fué expedida de acuerdo con las disposiciones del artículo 116 de la Ley sobre Práctica, y su intención era sólo restringir a los demandados en tanto se determinaba, previa audiencia de las partes, si procedía la con-cesión del remedio provisional de injunction preliminar. Las pala-bras finales de la orden no tienen el efecto de convertirla en un injunction efectivo durante la pendencia del pleito. Sólo se refieren a la totalidad de la cuestión levantada por la moción, y no a la totalidad del asunto en controversia. La interpretación en que el abogado insiste es inconsistente con el objeto mismo del requerimiento para mostrar causa. El pronunciamiento hecho por el juez de distrito al efecto de que la orden restrictiva debía anularse, era innecesario, y probablemente fué incluido debido a exceso de precaución.
“Se deduce que no fue concedido en el caso injunction alguno, sino expresamente denegado. Por consiguiente, la apelación que el demandante ha establecido o se propone establecer, es sólo contra la orden denegando un injunction, y la cuestión que se presenta es sen-cillamente si una apelación contra una orden de esa. naturaleza puede tener el efecto de crear un injunction, o de prolongar una orden res-trictiva, mientras la decisión del juez es revisada por la corte de apelación. Es claro que no puede darse tai efecto a una apelación por más amplia fianza de indemnización que se preste. Cuando un injunction ha sido denegado, nada efectivo existe. Sóio puede ges-tionarse la suspensión de algo que tiene existencia y cuya vigencia se supone ha de causar perjuicio al apelante. Por tanto, dada la naturaleza del caso, sólo puede obtenerse una suspensión de proce-dimientos en cuanto a órdenes o sentencias que mandan o permiten hacer ciertos actos. (Merced Mining Co. v. Fremont, 7 Cal. 132.)
*769Ni puede una apelación tener el efecto de crear un injunction, bajo circunstancia alguna. Los injunctions son autos u órdenes de natu-raleza extraordinaria, y jamás son expedidos sin que medie orden especiál del juez o de la corte. Permitir que una apelación tenga el efecto de crear un injunction, cualquiera que sea el caso, estaría en oposición con los precedentes y principios legales sobre la materia, y daría en efecto a las partes un poder de naturaleza muy peligrosa. No hemos creído que el ilustre letrado del demandante insista en tal doctrina, sino en la de que el pronunciamiento del juez de distrito anulando la orden, restrictiva equivale a una orden anulando el injunction existente, y que la orden restrictiva puede continuarse en vigor por medio de fianza suficiente, mientras pende la apelación. No entendemos que los dos casos sean idénticos. Oreemos que la. orden restrictiva expiró por haber prescrito; pero, a los efectos de la argumentación, consideraremos la orden como un injunction pre-liminar, y que la apelación fué contra una orden anulándolo. El demandante no queda en mejores condiciones aun bajo esta hipótesis. Una apelación no revive un injunction que ha sido anulado. Esto ha sido establecido tan a menudo que sólo es necesario hacer referencia a las autoridades. En el caso de Hoyt v. Gelston, 13 John, 139, fué anulado un injunction para suspender un procedimiento en ley, y la parte inmediatamente entabló una apelación contra la orden de nulidad. Cuando el caso en ley fué llamado a juicio, el demandado, que había obtenido el injunction en la Corte de Equidad, insistió que en la apelación por él entablada tenía el efecto de suspender la vigencia de la orden de nulidad y revivir el injunction, pero la corte ordenó que se prosiguiera el juicio, y la Corte Suprema resolvió que no había habido irregularidad alguna en el procedimiento, expre-sando que ‘dar tal efecto (el de suspender los procedimientos, como si el injunction estuviera en vigor) sería muy perjudicial en la prác-tica, y constituiría una poderosa fuente de demora.’ ” Hicks v. Michael, 15 Cal. 109-111.
Por virtud de todo lo expuesto, debe declararse no haber lugar a expedir el auto de certiorari que se solicita.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.